Citation Nr: 0335572	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  99-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome.
	
2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied 
claims for service connection for bilateral patellofemoral 
pain syndrome/chondromalacia, a lung condition and chest pain 
due to undiagnosed illness.  In December 2000, the Board 
remanded the claims to the RO for further development.  The 
Board will address the claims for service connection for a 
respiratory disorder and disability manifested by chest pain 
in the remand following this decision.


FINDING OF FACT

The veteran's bilateral patellofemoral pain syndrome was 
first manifested in service.


CONCLUSION OF LAW

Bilateral patellofemoral pain syndrome was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for a 
bilateral knee disorder.  According to his statements of 
record, he has manifested recurrent symptoms of pain and 
swelling of the knees since an in-service motor vehicle 
accident.  His 


service medical records document that he injured his back 
falling off a 5-ton truck in September 1991, but there is no 
reference to a knee injury.  He did report a history of 
'"Trick"' or locked knee' on his May 1993 separation 
examination.  At that time, he was given a clinical 
evaluation of "chronic bilateral knee pain - associated" 
with mechanical back pain.

On his initial VA examination in September 1993, the veteran 
reported injuring his knees during the in-service truck 
accident with subsequent symptoms of bilateral knee pain with 
occasional swelling.  His pain was localized in the anterior 
aspect of both knees, and he described the frequency of 
symptoms as "waxes and wanes."  His physical examination 
was significant only for crepitus and pain bilaterally.  His 
x-ray examination was negative.  He was given an assessment 
of "[b]ilateral patellofemoral pain 
syndrome/chrondomalacia."

Thereafter, the veteran's VA clinic records reflect his 
continued complaint of pain knee swelling.  In April 1995, he 
was prescribed Tolectin, in part, for left knee swelling.  He 
was seen again for complaint of knee swelling in June 1995.  
VA joints examination in September 1997 recorded a history of 
episodic bilateral knee symptoms which included popping, 
catching, instability, and swelling.  His physical 
examination was significant for crepitus, and pain on 
patellar loading of both knees.  He was given an assessment 
of "bilateral patellofemoral pain syndrome, 
chondromalacia."  The examiner noted that patellofemoral 
pain syndrome was a common condition, and was unable to 
determine whether the veteran's patellofemoral pain syndrome 
or symptoms were related to his time in service.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty during periods of active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran's separation examination recorded his complaint 
of bilateral knee pain which was clinically assessed as 
"chronic bilateral knee pain."  He has alleged symptoms of 
episodic pain and swelling since service, and was given a 
diagnosis of "[b]ilateral patellofemoral pain 
syndrome/chrondomalacia" within 5 months from his discharge.  
This diagnosis was confirmed by VA examination in September 
1997.  The Board finds that there is credible evidence of 
continuity of pain and swelling of both knees since service, 
and that those symptoms have been diagnosed as patellofemoral 
pain syndrome.  With application of 38 C.F.R. § 3.303(b), the 
Board resolves reasonable doubt in favor of the veteran by 
finding that the veteran's bilateral patellofemoral pain 
syndrome was first manifested in service.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The claim for service connection for 
bilateral patellofemoral pain syndrome, therefore, is 
granted.




ORDER

Service connection for bilateral patellofemoral pain syndrome 
is granted.


REMAND

The record reflects that the veteran filed a claim for 
disability benefits with the Social Security Administration 
(SSA) in 1999.  The Board is required to obtain these records 
prior to any further adjudication.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board next notes that the veteran's service medical 
records document a history of episodic chest pain and 
pulmonary complaints since 1980.  In June 1980, his symptoms 
of hemoptysis, exertional shortness of breath, chest pain and 
productive cough was assessed as probable chronic bronchitis 
secondary to smoking.  At that time, he tested positive for 
purified protein derivative of tuberculin "PPD," and was 
placed on prophylaxis isoniazid (INH) therapy.  He was next 
seen in May 1987 with complaint of episodic dyspnea, and mid-
sternal chest pain which radiated to the shoulder.  A 
pulmonary consultation was remarkable only for x-ray findings 
of increased bronchial markings, and a cardiac consultation 
found no underlying cardiovascular disorder.  He was given an 
assessment of atypical chest pain.  One of the examiners 
suggested that there might be a possible musculoskeletal or 
"pleuritic" origin to the chest pain.  Thereafter, his 
complaint of chest pain and shortness of breath continued.  
An Operation Desert Shield/Desert Storm screening 
questionnaire included a report of severe coughs in Saudi 
Arabia "to the extent of vomit and lost of breath."  His 
May 1993 separation examination also recorded a history of 
"chest pain, cough + SOB."

Post-service, the veteran has continued to complain of 
episodic chest pain and pulmonary symptoms.  He continues to 
hold a diagnosis of atypical chest pain, but extensive 
cardiovascular work-ups have found no underlying pathology.  
He has additional diagnoses of chronic obstructive airway 
disease with pulmonary emphysema.  He has recently argued 
that, while serving as a forward observer during the Persian 
Gulf War, he was exposed to environmental hazards, such as 
oil fires, which caused his respiratory symptoms.  The Board 
is of the opinion that medical opinion is required to 
determine whether the veteran's current chest pain and 
respiratory symptoms are related to event(s) in service.  
38 U.S.C.A. § 5103A(d) (West 2002).  On remand, the RO should 
take the opportunity to clarify with the veteran that he has 
a one-year period to respond to his initial VCAA notices.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should clarify with the veteran 
that he has a one-year period to respond 
to his VCAA notice.  The RO should also 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied 
with and satisfied.

2.  The RO should obtain the veteran's VA 
clinic records since April 2001.

3.  The RO should obtain all medical and 
legal documents pertaining to the 
veteran's application for disability 
benefits with SSA in 1999.

4.  The veteran should be afforded pulmonary 
examination to determine the nature and 
etiology of his current chest pain and 
respiratory symptoms.  The examiner should 
review the contents of the claims file, to 
include in-service treatment for chest pain, 
respiratory symptoms and INH therapy, and 
obtain relevant history from the veteran.  
Following the examination, the examiner 
should express opinions on the following 
questions: 

(a) What is the diagnosis, or 
diagnoses, of current pulmonary 
disorder(s);
(b) Is it at least as likely as not 
(50 percent probability or more) 
that any current pulmonary 
disorder(s) is the result of 
event(s) during active service or, 
alternatively had its onset in 
service; and 
(c) Is it at least as likely as not 
that the symptoms of chest pain are 
pleuritic and/or musculoskeletal in 
origin?

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a 
copy of this remand should be made available 
to the examiner.

5.  Thereafter, the RO should readjudicate 
the claims for service connection for a 
respiratory disorder and disability 
manifested by chest pain.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and an 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



